Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00523-CV

                           Cintas Corporation No. 2 and Walder A. Morgan

                                                    v.

                          Charles Lloyd Hinson and wife, Rosa Maria Hinson

           NO. 12-CV-1815 IN THE 405TH DISTRICT COURT OF GALVESTON COUNTY


  TYPE OF FEE              CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                 $10.00             01/16/2015               E-PAID                   ANT
     MT FEE                 $10.00             10/13/2014               E-PAID                   ANT
   CLK RECORD              $1,106.00           08/01/2014                PAID                    ANT
      FILING                $175.00            06/27/2014               E-PAID                   ANT
STATEWIDE EFILING           $20.00             06/27/2014               E-PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,321.00.
                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this April 10, 2015.